Citation Nr: 0833967	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  04-23 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include passive dependent personality disorder 
and depression.  

2.  Entitlement to service connection for a lumbar spine 
disability.  

3.  Entitlement to service connection for a right shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to August 
1978.  He also served in the United States Army Reserves on a 
period of active duty for training (ACDUTRA) from April 1975 
to October 1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which in pertinent part, denied service 
connection for passive dependent personality disorder, 
spondylosis of the lumbar spine, and degenerative joint 
disease of the right shoulder.  

In April 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  

During the course of the appeal, the veteran's claims file 
was permanently transferred to the RO in Montgomery, Alabama; 
hence, that RO now has jurisdiction over the claim on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's psychiatric disability, diagnosed as a 
personality disorder, substance induced mood disorder and 
polysubstance abuse and dependence, is not considered a 
disability as defined by VA regulation and is attributable to 
substance and alcohol abuse.  

3.  Competent and credible evidence of a lumbar spine 
disability with degenerative joint disease in service, 
manifestations of degenerative joint disease of the lumbar 
spine within one year following the veteran's discharge from 
service, or of a nexus between the post service degenerative 
joint disease of the lumbar spine and service, is not of 
record.

4.  Competent and credible evidence of a right shoulder 
disability with degenerative joint disease in service, 
manifestations of degenerative joint disease of the right 
shoulder within one year following the veteran's discharge 
from service, or of a nexus between the post service 
degenerative joint disease of the right shoulder and service, 
is not of record.  


CONCLUSIONS OF LAW

1.  A psychiatric disorder, to include passive dependent 
personality disorder and depression, was not incurred in or 
aggravated by military service, nor may in-service incurrence 
be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2007).

2.  A lumbar spine disability was not incurred in or 
aggravated by military service, nor may in-service incurrence 
be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2007).

3.  A right shoulder disability was not incurred in or 
aggravated by military service, nor may in-service incurrence 
be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision

The veteran asserts that service connection is warranted for 
his psychiatric disorder, lumbar spine disability, and right 
shoulder disability.  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection for 
arthritis and psychoses may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309(a).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2007).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  

No compensation shall be paid if the disability resulting 
from injury or disease in service is a result of the 
veteran's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. §§ 105, 1110.  Direct service connection 
may be granted only when a disability or cause of death was 
incurred or aggravated in line of duty, and not the result of 
the veteran's own willful misconduct or, for claims filed 
after October 31, 1990, the result of his or her abuse of 
alcohol or drugs. 38 C.F.R. § 3.301.

Drug usage.  The isolated and infrequent use of drugs by 
itself will not be considered willful misconduct; however, 
the progressive and frequent use of drugs to the point of 
addiction will be considered willful misconduct.  Where drugs 
are used to enjoy or experience their effects and the effects 
result proximately and immediately in disability or death, 
such disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
(See paragraph (d) of this section regarding service 
connection where disability or death is a result of abuse of 
drugs.)  Where drugs are used for therapeutic purposes or 
where use of drugs or addiction thereto, results from a 
service-connected disability, it will not be considered of 
misconduct origin. 38 C.F.R. § 3.301(c)(3).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301(d).

"Willful misconduct" means an act involving conscious 
wrongdoing or known prohibited action.  A service department 
finding that injury, disease or death was not due to 
misconduct will be binding on the Department of Veterans 
Affairs unless it is patently inconsistent with the facts and 
the requirements of laws administered by the Department of 
Veterans Affairs. (1) It involves deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard 
of its probable consequences.  (2) Mere technical violation 
of police regulations or ordinances will not per se 
constitute willful misconduct.  (3) Willful misconduct will 
not be determinative unless it is the proximate cause of 
injury, disease or death.  38 C.F.R. § 3.1(n).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

A.  Psychiatric Disorder to Include Passive Dependent 
Personality Disorder and Depression

During the April 2007 hearing, the veteran testified that he 
experienced symptoms of his personality disorder and 
depression while on active duty.  The veteran stated that 
prior to entering college, he was a member of the National 
Guard and was a Special Forces Green Beret.  He wanted to 
pursue a career in baseball so he decided to attend college.  
At college, he registered for Reserve Officer Training Corps 
(ROTC) classes and was told that since he was taking ROTC 
courses, he would be exempt from his National Guard meetings.  
However, he was misinformed about the exemption and was 
ordered to active duty because he missed the mandatory 
meetings.  Since the veteran had to leave college and could 
no longer pursue his career in baseball, he became depressed 
and tried to commit suicide during service.  The veteran 
asserts that service connection is warranted for his 
psychiatric disorder.  

Review of the veteran's service records show that the veteran 
was discharged from the Army National Guard in January 1978 
because he was involuntarily ordered to active duty.  In May 
1978, service treatment records note that the veteran 
ingested approximately 108 aspirin tablets and an unknown 
amount of alcohol in an apparent suicide gesture.  In a July 
1978 social worker report, the veteran was described as 
having a history of considerable dependency and being easily 
swayed by peer suggestion.  The May 1978 suicide attempt was 
noted, along with several civil arrests for possession, 
untaxed beer, reckless driving, and speeding tickets.  The 
social services assistant diagnosed the veteran with passive-
dependent personality disorder with immature features, 
chronic/severe.  She opined that the veteran had no mental 
defects sufficient to warrant disposition through medical 
channels and would not benefit from psychotherapy.  
Thereafter, the veteran was formally evaluated by a social 
work officer in August 1978.  The August 1978 social work 
evaluation noted that after activation into active duty, 
"things went rapidly downhill."  The veteran attempted 
suicide and had a special court-martial for absent without 
leave (AWOL) and missing movement.  There appeared no 
evidence of psychosis, neurosis or other disorders that would 
require referral for psychiatric treatment.  The social work 
officer diagnosed the veteran with chronic to severe passive-
dependent personality disorder and recommended separation 
from the military service.  It is also noted that the service 
administrative records note the veteran's continual use of 
marijuana and other substances while on active duty. 

After discharge from service, post service treatment records 
reflect treatment for alcohol and tobacco abuse.  In May 
2001, the veteran was seen at his local VA outpatient 
facility due to expressing suicidal ideation.  He reported 
drinking alcohol since age thirteen and smoking cocaine.  It 
was noted that the veteran had participated in several 
alcohol rehabilitation programs, but did not stop drinking.  
Upon mental evaluation of the veteran, the staff psychiatrist 
diagnosed the veteran with substance induced mood disorder 
and polysubstance abuse, alcohol, and cocaine.  The veteran 
returned to his local VA outpatient facility in September 
2002 with complaints of depression, hurting all over, and 
"[f]eel[ing] like [his] brain is not working."  The staff 
psychiatrist diagnosed the veteran with substance induced 
mood disorder and polysubstance abuse in remission.  

In September 2002, the veteran was afforded a VA psychiatric 
examination.  During the examination, the veteran stated that 
he has been in four or five alcohol treatment programs and 
was currently seeking treatment for substance abuse.  He 
admitted to drinking alcohol since he was thirteen years old 
and has been in jail eight or ten times for intoxication.  
The veteran served nine and a half months for possession of 
cocaine and for a probation violation due to the use of 
cocaine and "crystal meth."  He informed the examiner that 
he had approximately ten to twelve driving under the 
influences (DUI), with the last one occurring in 1995.  Upon 
mental status examination and a review of the claims file, 
the examiner diagnosed the veteran with polysubstance abuse 
and dependence, and rule out antisocial personality disorder.  
The examiner indicated that the only psychosocial stressors 
the veteran reported experiencing are those related to being 
required to enter a treatment program for substance abuse.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
In this case, the evidence clearly shows that the veteran's 
in-service diagnosis was that of passive-dependent 
personality disorder.  The regulations explicitly prohibit 
service connection for such.  See Beno v. Principi, 3 Vet. 
App. 439 (1992) (holding that personality disorders are 
developmental in nature, and therefore, not entitled to 
service connection).  In addition to the foregoing, the 
veteran's service records clearly show that his mental 
problems were attributable to an immature personality as well 
as alcohol and substance abuse.  38 U.S.C.A. §§ 105(a), 1110 
preclude compensation where the "disability is a result of 
the veteran's own willful misconduct or abuse of alcohol or 
drugs." 

The post service evidence of record also confirms the 
aforementioned finding.  After service, the veteran has been 
diagnosed with polysubstance abuse and dependence, substance 
induced mood disorder, and polysubstance abuse, alcohol, and 
cocaine.  In September 2002 a VA examiner assessed 
polysubstance abuse and dependence.  He added that based on 
the veteran's history and current presentation, the veteran 
is not capable of handling his financial benefits in his best 
interest due to his polysubstance abuse and dependence.  
Again, service connection for substance abuse and any 
resulting residuals is prohibited.  See 38 U.S.C.A. §§ 105, 
1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2007); see 
also VAOPGPREC 2-97 (January 16, 1997) [no compensation shall 
be paid if a disability is the result of the veteran's own 
willful misconduct, including the abuse of alcohol or drugs].  
Moreover, section 8052 of the Omnibus Budget Reconciliation 
Act of 1990, Pub L. No. 101-508, § 8052, 104 Stat. 1388, 
1388-351 prohibits, effective for claims filed after October 
31, 1990, the payment of compensation for a disability that 
is the result of a veteran's own alcohol or drug abuse.  

Finally, the veteran and his representative contend that the 
veteran's claimed depression was incurred during his active 
service.  The representative alludes to the fact in his 
February 2007 statement that the veteran actually filed a 
claim of service connection for depression, and noted that a 
person that has a personality disorder does not attempt 
suicide.  The Board acknowledges the representative's 
contention, but finds that there is no evidence of the 
veteran's claimed depression being attributable to service.  
In any event, the competent and credible evidence of record 
in this case clearly attributes the veteran's problems to an 
immature personality disorder and substance abuse.

The Board does not doubt the sincerity of the veteran's 
beliefs that his psychiatric disorder is attributable to 
service.  However, although the veteran is competent to 
describe symptoms observable to a lay person, he is without 
the appropriate medical training and expertise to offer an 
opinion on a medical matter, to include the diagnosis of a 
specific disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

Accordingly, for the reasons stated above, the Board finds 
that a preponderance of the evidence is against the claim for 
service connection for a psychiatric disorder, to include 
passive dependent personality disorder and depression, and 
there is no doubt to be resolved.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  

B.  Lumbar Spine Disability

During the April 2007 hearing, the veteran testified that he 
injured his back in service after jumping off a diving board.  
He explained that he was transported to the hospital where 
ice and heat therapy were performed.  The veteran asserts 
that service connection is warranted for his lumbar spine 
disability.  

Review of the service treatment records indicates that the 
veteran was seen at sick call for complaints of lower back 
pain and cervical soreness due to a diving injury in July 
1978.  The veteran was diagnosed with possible L3-S1 joint 
sprain and requested to undergo ice massages and back 
mobility exercises.  Approximately five days later, it was 
noted that he had minimal tenderness, no point tenderness, or 
complaints of back pain.  Thereafter, the veteran's service 
treatment records are absent for any follow-up treatment or 
complaints of a back condition.  

Post service treatment records reflect complaints and 
treatment for an ongoing back condition beginning in August 
2002.  August 2002 VA outpatient treatment records report 
continuing lower back pain for approximately three months.  
In September 2004 and 2005, the veteran returned to his local 
VA outpatient treatment facility with continuing complaints 
of back pain.  The veteran was assessed with chronic back 
pain.  Thereafter, an October 2005 computerized tomography 
(CT) scan report showed minimal posterior central disc 
herniation and bulging annulus at L3-L4 and L4-L5.  There was 
a mild posterior central disc herniation at L5-S1, left-sided 
neural foramina encroachment at L5-S1, and mild degenerative 
facet joints bilaterally, with the left side at L5-S1 being 
most severe.  

At the outset, the Board notes that service treatment records 
do not show that the veteran's lumbar spine disability 
resulted in a chronic disability.  As previously noted, 
although the veteran received treatment for his back in July 
1978, there were no complaints or adverse findings pertaining 
to the back thereafter.  The record also does not show that 
the veteran's degenerative joint disease of the lumbar spine 
manifested to a compensable degree within a year of service.  
Based upon the evidence in the claims file, the first time 
the veteran's back condition is shown is in an August 2002 VA 
treatment record, which is many years following the veteran's 
discharge from service.  Thus, the evidence weighs against 
the claim in this regard.  

Regarding the veteran's continuity of symptomatology 
complaints, the Board acknowledges that the veteran has 
contended, in essence, that his back condition has existed 
since his military service.  The veteran is competent to 
state that he injured his back during a diving board 
accident.  Additionally, the Board, is of course, aware of 
the provisions of 38 C.F.R. § 3.303(b), relating to 
chronicity and continuity of symptomatology.

However, the evidence also weighs against the veteran's claim 
in this regard.  Again, the record establishes that there is 
no objective medical evidence of record of a permanent lumbar 
spine disability caused by the in-service diving accident 
during service or immediately thereafter.  See Voerth v. 
West, 13 Vet. App. 117, 120-21 (1999) (there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observations is competent).  The veteran's 
service treatment records and the absence of post-service 
treatment reports until many years after service substantiate 
this.  The absence of evidence in support of an alleged fact 
clearly is an evidentiary circumstance that weighs against 
the existence of the alleged fact.  Forshey v. Principi, 284 
F.3d 1335, 1363 (Fed. Cir. 2002) (negative evidence to mean 
that "which tends to disprove the existence of an alleged 
fact").  Moreover, "evidence of a prolonged period without 
medical complaint can be considered, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service."  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

In addition, in June 2006, the veteran was afforded a VA 
examination for his back condition.  After reviewing the 
veteran's claims file and examining him, the examiner 
diagnosed the veteran with facet degenerative joint disease 
at L5-S1 and mild herniated lumbar disks of the lumbar spine 
at multiple levels.  The examiner concluded that there was 
inadequate documentation to create a nexus between the in-
service diving accident, the current x-ray findings, and 
subjective complaints by the veteran.  The examiner opined 
that it was "less likely than not [that] the diving board 
incident is the cause of any back disability claimed by the 
patient."  He explained that his opinion is based upon the 
more than twenty-five year hiatus between the incident and 
the veteran seeking medical treatment, as well as the record 
containing many falls and injuries secondary to alcoholism.  

The Board finds that there is no probative medical evidence 
suggesting a link between the veteran's period of service and 
his lumbar spine disability.  Thus, without evidence of a 
lumbar spine disability in service, degenerative joint 
disease (arthritis) within the first postservice year, and 
with no evidence of a nexus between a lumbar spine disability 
and service, service connection for such disability is not 
warranted.  

The Board is aware of the veteran's contentions that his 
lumbar spine disability is somehow etiologically related to 
service.  However, as the record does not reflect that the 
veteran possesses a recognized degree of medical knowledge, 
his assertions as to the existence, nature and etiology of 
the current diagnosis is not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In the absence of 
credible medical evidence linking the veteran's current 
diagnosis to service, the veteran's claim of service 
connection for a lumbar spine disability is denied.  

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the claim for 
service connection for a lumbar spine disability, and there 
is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

C.  Right Shoulder Disability

The Board finds that it is clear from the evidence of record 
that the veteran has a competent medical diagnosis for 
arthritis of the right shoulder.  An April 2002 CT scan 
report contains an impression of degenerative joint disease 
of the right shoulder.  

The question of whether the veteran's current diagnosis had 
its onset in service or whether it is otherwise related to 
active service must involve competent medical evidence as to 
medical causation.  Service treatment records are negative 
for any complaints, treatment, or diagnosis of arthritis of 
the right shoulder, and clinical evaluation of the upper 
extremities during the veteran's ETS (expiration of term of 
service) examination in October 1975 was noted as being 
normal.  

After discharge from service, post service treatment records 
demonstrate ongoing complaints and treatment for a right 
shoulder condition.  As previously noted, mild degenerative 
joint disease of the right shoulder is reflected in an April 
2002 CT scan report.  In August 2002, VA outpatient treatment 
records report a diagnosis of shoulder arthralgia.  See also 
September 2005 pain assessment and management record.  
Finally, an October 2005 CT scan report states that the 
veteran has right shoulder osteoarthritis of the glenohumeral 
joints bilaterally with inferior periarticular spurs of the 
humeral head.  

Based upon the evidence in the claims file, the first time 
the veteran's arthritis of right shoulder is shown is decades 
after service.  This gap of so many years in the record 
militates against a finding that the veteran's right shoulder 
disability was caused during service, and also rebuts any 
assertion of continuity of symptomatology since separation 
from service.  There is no corroborating evidence of 
continuity of symptomatology from the time the veteran 
separated from service until approximately 2002.  See 38 
C.F.R. § 3.303(b); see also Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the effect 
that service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).  Given the negative service treatment 
records, the absence of complaint or treatment until many 
years after service, and the absence of any medical evidence 
relating the veteran's symptoms to service, the Board finds 
that the evidence weighs against the veteran's claim.  
Continuity of symptomatology has not been established.  There 
is no probative medical evidence suggesting a link between 
the veteran's period of service and his right shoulder 
disability.  

The Board is aware of the veteran's contentions that his 
right shoulder disability is somehow etiologically related to 
service; however, as the record does not reflect that the 
veteran possesses a recognized degree of medical knowledge, 
his assertions as to the existence, nature and etiology of 
the current diagnosis is of no probative value.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Without evidence of right 
shoulder problems in service, without evidence of arthritis 
within the first post-service year, and with the evidence of 
a prolonged period without medical complaint, service 
connection for such disability is not warranted.

The preponderance of the evidence is against the claim for 
service connection for a right shoulder disability, and there 
is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the August 2002 letter sent to the veteran.  See 
also the August 2003 VCAA letter.  

The Court has also held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In the present appeal, a May 2008 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disabilities 
on appeal.  Although this notice was not issued before the 
rating decision on appeal, the veteran has not been 
prejudiced, as the veteran's pending claims are denied.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service 
treatment records and VA outpatient treatment records.  The 
veteran was also afforded a VA examination in connection with 
his claims of service connection for his psychiatric disorder 
and a lumbar spine disability.  

Although an examination or an opinion was not obtained in 
connection with the veteran's claim of service connection for 
right shoulder disability, the Board finds that VA was not 
under an obligation to provide an examination, as such is not 
necessary to make a decision on the claims.  Specifically, 
under the statute, an examination or opinion is necessary to 
make a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  

Here, the evidence does not indicate that the veteran's 
claimed condition may be associated with his active service.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was 
not required to provide the veteran with a medical 
examination absent a showing by the veteran of a causal 
connection between the disability and service).  In this 
case, the veteran has not brought forth evidence suggestive 
of a causal connection between the claimed condition and 
service.  The RO informed the veteran that he would need 
medical evidence of a relationship between his claimed 
condition and service, and the veteran has not provided such 
evidence or indicated where such evidence may be found.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).





ORDER

Entitlement to service connection for a psychiatric disorder 
to include passive dependent personality disorder and 
depression is denied.  

Entitlement to service connection for a lumbar spine 
disability is denied.  

Entitlement to service connection for a right shoulder 
disability is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


